Case 1:20-mj-00102-PMS Document 1 Filed 07/22/20 Page 1 of 6 Pageid#: 1




                                                            7/22/20




                                                1:20MJ102
Case 1:20-mj-00102-PMS Document 1 Filed 07/22/20 Page 2 of 6 Pageid#: 2
Case 1:20-mj-00102-PMS Document 1 Filed 07/22/20 Page 3 of 6 Pageid#: 3
Case 1:20-mj-00102-PMS Document 1 Filed 07/22/20 Page 4 of 6 Pageid#: 4
Case 1:20-mj-00102-PMS Document 1 Filed 07/22/20 Page 5 of 6 Pageid#: 5
Case 1:20-mj-00102-PMS Document 1 Filed 07/22/20 Page 6 of 6 Pageid#: 6
